        Case 3:19-cv-04238-MMC Document 171 Filed 06/01/20 Page 1 of 3



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants,
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                 UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                               Case No. 3:19-cv-04238-MMC
15   LLC,
                                                               Date Action Filed: July 23, 2019
16                         Plaintiffs,                         DEFENDANTS’ NOTICE OF
            v.                                                 NONOPPOSITION TO PLAINTIFFS’
17
                                                               MOTION TO CHANGE TIME FOR
18   VADE SECURE, INCORPORATED;                                THE PARTIES TO AMEND THEIR
     VADE SECURE SASU; OLIVIER                                 PLEADINGS (ECF NO. 164)
19   LEMARIÉ,

20                         Defendants.
21

22

23

24

25

26

27

28

                                                                                     Case No. 3:19-cv-04238-MMC
                       DEFENDANTS’ NOTICE OF NONOPPOSITION TO PLAINTIFFS’ MOTION TO CHANGE TIME (ECF NO. 164)
         Case 3:19-cv-04238-MMC Document 171 Filed 06/01/20 Page 2 of 3



 1          Pursuant to Civil Local Rules 6-3(b) and 7-3(b), Defendants, Vade Secure, Incorporated,

 2   Vade Secure SASU, and Olivier Lemarié (“Defendants”), hereby file this Notice of Nonopposition

 3   and inform the Court that Defendants do not oppose the relief sought by the Motion to Change Time

 4   Pursuant to Civil L.R. 6-3 (the “Motion”; ECF No. 164) filed by Plaintiffs, Proofpoint, Inc. and

 5   Cloudmark LLC (“Plaintiffs”) on May 26, 2020. At the time of the filing of Plaintiffs’ Motion,

 6   Defendants had understood the parties to still be in a dialogue to confirm the parties’ respective

 7   positions regarding Plaintiffs’ request to modify the deadline to amend the parties’ pleadings. And

 8   Plaintiffs never sought Defendants’ position on the date requested in the Motion. (See, e.g., Email

 9   from J. Cheng to M. Martin (May 8, 2020), ECF No. 164-4 at ECF page no. 2 (requesting an

10   extension to the deadline to amend pleadings to July 31, 2020).)

11          Though Defendants do not oppose the requested relief sought by the Motion—that the

12   parties’ deadline to amend pleadings should be changed to August 14, 2020—Defendants in no way

13   agree or concede that Plaintiffs have accurately characterized how discovery has progressed, any

14   other aspect of discovery in this litigation, or the merits of Defendants’ positions and briefing

15   regarding whether Plaintiffs identified any trade secret in this litigation as required to proceed with

16   discovery. Defendants therefore contest any and all contentions by Plaintiffs that Defendants delayed

17   or withheld discovery and that any such alleged delay, which there was none, satisfies the legal

18   standard to amend the deadline to amend pleadings. Defendants expressly reserve the right to assert

19   all arguments, claims, and defenses available at law or equity in this action on these points.

20          With the above reservations, Defendants do not oppose an extension of the parties’ deadline

21   to amend pleadings from May 28, 2020, to August 14, 2020, as requested by Plaintiffs’ Motion.

22

23

24

25

26

27

28
                                                          1
                                                                                       Case No. 3:19-cv-04238-MMC
                         DEFENDANTS’ NOTICE OF NONOPPOSITION TO PLAINTIFFS’ MOTION TO CHANGE TIME (ECF NO. 164)
         Case 3:19-cv-04238-MMC Document 171 Filed 06/01/20 Page 3 of 3



 1   Dated: June 1, 2020                                    BAKER & McKENZIE LLP

 2                                                          By: /s/ Mackenzie Martin
 3
                                                            Colin H. Murray (SBN 159142)
 4                                                           colin.murray@bakermckenzie.com
                                                            BAKER & McKENZIE LLP
 5                                                          Two Embarcadero Center, 11th Floor
                                                            San Francisco, CA 94111-3802
 6                                                          Telephone:    +1 415 576 3000
                                                            Facsimile:    +1 415 576 3099
 7
                                                            Danielle L. Benecke (SBN 314896)
 8                                                           danielle.benecke@bakermckenzie.com
                                                            BAKER & McKENZIE LLP
 9                                                          600 Hansen Way
                                                            Palo Alto, CA 94304
10                                                          Telephone:    +1 650 856 2400
                                                            Facsimile:    +1 650 856 9299
11
                                                            Jay F. Utley (Admitted Pro Hac Vice)
12                                                           jay.utley@bakermckenzie.com
                                                            Bart Rankin (Admitted Pro Hac Vice)
13                                                           bart.rankin@bakermckenzie.com
                                                            Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                                           mackenzie.martin@bakermckenzie.com
                                                            John G. Flaim (Admitted Pro Hac Vice)
15                                                           john.flaim@bakermckenzie.com
                                                            Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                           charles.liu@bakermckenzie.com
                                                            Mark Ratway (Admitted Pro Hac Vice)
17                                                           mark.ratway@bakermckenzie.com
                                                            BAKER & McKENZIE LLP
18                                                          1900 North Pearl Street, Suite 1500
                                                            Dallas, Texas 75201
19                                                          Telephone:     +1 214 978 3000
                                                            Facsimile:     +1 214 978 3099
20

21                                                          Attorneys for Defendants,
                                                            Vade Secure, Incorporated; Vade Secure SASU;
22                                                          and Olivier Lemarié

23

24

25

26

27

28
                                                        2
                                                                                     Case No. 3:19-cv-04238-MMC
                       DEFENDANTS’ NOTICE OF NONOPPOSITION TO PLAINTIFFS’ MOTION TO CHANGE TIME (ECF NO. 164)
